Title: Enclosure: Statement of Principles, 1 December 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


            La Magnifisencia de las Obras, la Magnanimidad del Corason, adorno de las Costumbres, Lusimiento del Ingenio, puresa de Animo, y liveralidad Consertada, Son, fueron, y serán mis principios, como Dones de Naturalesa, para desearme un Honbre Amado, Estimado, y venerado de mis Parientes, y amigos, y si posible fuera, de los Enemigos pero teniendo la fragilidad de ser Ingenuo, y declarado, y Franco en Sentimientos, ni venserme á Adular, distante de Conquistas la Amistad, la pierdo, Culpando mi enteresa pero no mi Consiencia, porqe esta Clama por la Verdad Constante, Moral el mas Sierto
            Se qe con la Ingeniudad del Declarado, se Irritan los disimulados con fuego vengante ardiendo la Mina secreta qe sienpre esconden, para una Ocasion y no devo Olvidar, qe de los Amigos enojados, resultan los peores Enemigos porque Inpuestos de las Confiansas asen Uso de ellas, y cada uno abla como Siente, y Siente como desea
            Mucho Inporta no llegar á ronpimiento, porqe siempre resulta la Reputasion Lastimada, y me Consta qe qualesquiera vale para Enemigo, y pocos para amigos; qe pocos pueden Aser bien; y los mas aser mal
            No deve Usarse del balor porqe paresca bueno, ni por figurada Ipocrecía aserse Apagado, Corto y Miserable, en tolerar las Ofensas, y al Contrario deven repelerse, con Corage en lo Justo quando se defiende el Honor, pues como dise el Filosofo tacito; si á penas con buenos Artes se puede Conservar la Estimacion si la perdemos qe Subsedería
            No Ignoro qe si la Virtud no fuese Emulada, ella Misma se Olvidaría, y Aunqe la enbidia es Espina qe punsa la Estimacion; creo qe distante de Consumirla, la Conserva porqe la Gloria de ser Emulado, la Insita á proseder Mejor porqe á Ninguno sele Estima quando el se desestime, siendo Asertado no descaeser porqe la Enbidia persigue con Mayor fuersa á el qe enpiesa á Caer, en Cuyo caso el Generoso deve Calebrar lo enbidien, porqe se despierta, y tanbien qe le emulen, porqe le Insitan á Velar sus prosedimientos
            El titulo de Valeroso lo Merese, el qe no deja benserce de Afectos de Pasiones, libertandose de las enfermedades del Animo qe persigue la Imaginasion y si se quiere Conoser deve buscarce en si Mismo, y no en los demas, y con estos Sentimientos es Nesesario presencia de Espiritu, y Animo en los Negocios para no Caer en temor, pues del se Sigue la Irresolusion siendo forsoso Sobstaner grandesa en el Corason para Obedeser á la Nessecidad, como para Venserla Sierto qe el fin es el qe las Califica quando son buenas
            El Animo generoso no deve desanimarce por Orrores de Peligros ni asperas dificultades, porqe Ninguna Cosa buena, y Magna acava sin valor, y perseverancia, pues el qe reconoce es vensido, es perdido, y assy el Sufrir con valor, esperar con pasiencia, y Constansia sin dejar de la Mano el Mejor Conpañero qe es el tienpo (pues el Savio Felipe Segundo Comunmte desia, yo, y el tienpo contra dos) es lo Mejor
            Enbuelto el Honbre, y Confundido con temores se Espone á Ruinar porqe cada uno es artifice de su Fortuna, ó su perdida, y esperarla del ofendido, u del Acaso es Error, y Creer qe está determinado ú prescripto, es Enigma, pues aunqe el bulgo dice tanto es Uno quanto tiene, yo digo que tanto es uno quanto Save, porqe Honbre sin Conosimientos, es el Mundo a obscuro y por lo tanto qe Siencia, Consejo, fuersas, ojos y Manos, son las qe Conservan el Honor á tienpo
            Las mas veses los Honbres se engañan de Modos tan disfrasados y desconosidos, qe tememos lo qe no devemos, por prudencía, acusando la Constansia por temeraria, y otras veses sin savernos resolver, en tanto llega el Peligro, y asi ni todo se deve temer, ni todo dejar de Conciderar, porqe entre la prudencía, y fortalesa acabó, grandes Cosas el valor, y por lo tanto diria lo qe el gran Capitan quando le Aconsejaron qe bolviese atras, y dijo; Yo estoy determinado á ganar Antes un paso para mi Sepultara qe bolver atras, Saviendo bivir cien Años, porqe el Valor no le Corona el Caso, sino es la fatiga con Virtud, y perseverancia en el Obrar
            todo enpiesa por principios, y nada puede terminar sin ellos, Acontesan Casos qe por lo General no se esperan, y por lo tanto el Alma grande no deve Abatirse quando los Aldabones de sus Potencias no las tocan á Separarse.
           
            Editors’ translation
            Brilliance in works, nobility of the heart, adornment of morals, luminosity of talent, purity of spirit, and concerted generosity are, were, and will be my principles, as natural gifts, for I want to be a man loved, esteemed, and venerated by my family, friends, and if possible by my enemies. However, having the weakness of being naive, honest, and forthright in my feelings, immune to adulation and aloof to seduction, I lose friendship, blaming my integrity but not my conscience, because the latter clamors for unwavering truth and morality that is the most certain.
            I know that those who dissemble are irritated with a vengeful fire by the sincerity of the honest, lighting the fuse of the secret explosive charge that they always conceal for an opportune moment; and I should not forget that from angry friends are born the worst enemies, because when they are confided in they take advantage of what they know, and each speaks as he feels, and feels as he wishes.
            It very important not to break up a friendship, because one’s reputation is always smeared, and I am absolutely certain that anyone can be an enemy, and a few can be friends; that a few can do good, and the majority does evil.
            One should not act courageously because it looks good, nor should one pretend to be discouraged, fearful, and miserable when suffering wrongdoings. On the contrary, one should resist with the courage that is just when defending honor, because as the Silent Philosopher said, if it is scarcely possible to preserve respect with talent, imagine what would happen if we were to lose it.
            I am aware that if virtue were not emulated, it would be forgotten, and though envy is a thorn that stabs at respect, I believe that far from getting rid of virtue, one should keep it because the glory of being emulated incites virtue to act better, as no one is respected when he does not respect himself; being right does not ruin anyone, because envy persecutes with more force he who begins to falter, in which case the generous man should rejoice that he is envied, because it inspires him, and also that he be emulated, because it incites him to watch over his actions.
            The title of courageous is merited by him who does not allow himself be defeated by the affects of passion, freeing himself of the maladies of the spirit that persecute the imagination, and if one seeks to know himself he should search inside himself and not in others, and with these sentiments it is important to have presence of mind and courage in dealings in order not to become afraid, since indecision results from that, making it necessary to sustain greatness of the heart in order both to obey necessity and to overcome it, truly it is the outcome that distinguishes them when they are good.
            A generous soul should not be discouraged by the fear of dangers nor by severe difficulties, because nothing good and great can be accomplished without courage and perseverance, for he who admits to fear is defeated, is lost, and thus suffering with valor, waiting in patience, and with determination without letting go of the best companion, of which time is the best (for as the wise Felipe II often said, “me and time against two”).
            When man is surrounded with and confused by fear, he exposes himself to ruin, because each one is the author of his own good fortune or its loss, and expecting it from the offended or leaving it to chance is a mistake, and to believe that it is fixed or predetermined is a mystery; for although common folks say that one is worth what one has, I say that one is worth what one knows, because a man without knowledge is like a darkened world, and it is science, good counsel, strength, eyes, and hands that preserve honor in good time.
            Sometimes men fool themselves in concealed and unknown ways, fearing what ought not be feared out of prudence, accusing perseverance of being rash, and other times being incapable when in danger; and so not everything should be feared, and not everything should be left without being considered, because great things have been accomplished with prudence and strength; and therefore I would say what El Gran Capitán, when they advised him to retreat, said: “I am determined to win, and I would rather go to my grave than retreat thinking I could live a hundred years, for valor is not attained by chance, but rather by virtue of hard work and perseverance in actions.”
            Everything starts with principles and nothing can be accomplished without them, things that are generally not expected happen, and therefore a great soul should not be disheartened when its strength is not examined.
          